DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkebaum (US 2005/0149142) in view of Sharma et al (US 2011/0295335) (“Sharma”) and further in view of Hamilton (US 2006/0282019) and further in view of Dunki Jacobs et al (US 2014/0275748) (“Dunki Jacobs”).
Regarding Claim 17, while Starkebaum teaches a system of predicting successful treatment of disorders of bodily tissue including tissue of bodily organs, bones, muscles, bodily joints, or nerves (Abstract, [0069] “Hence, in accordance with the embodiment of FIG. 7, IMD 16 also may operate in a closed loop mode, not only in response to food intake, but also in response to feedback indicative of the effectiveness of the electrical stimulation in achieving desired symptoms of gastroparesis.”), the system comprising: 
at least one sensor constructed and arranged to obtain energy signal data from the bodily tissue of a patient, including a specific electrical signal or electromagnetic field of the bodily tissue ([0030] electrode gather electrical signal);
a controller having a processor circuit ([0075] controller) constructed and arranged to 

Starkebaum fails to teach calculating with a formula derived by linear regression, an activity score value associated with success of treating the bodily tissue.
However Sharma teaches a gastric treatment system (Abstract, [0194]) wherein the system is treated by measuring parameters of the subject’s gastric system, inputting these parameters to output a score, and using the score to guide stimulation to achieve a desired bodily state ([0194] “In one embodiment, includes is a method of treating a patient with nocturnal GERD symptoms, the method comprising: (a) implanting the stimulation device in the patient to contact the patient LES; (b) applying electrical stimulation to the patient LES; (b) measuring one or more parameters selected from the group consisting of patient feed state including type of feed; patient position; patient activity; patient reflux profile; LES pressure; LES electrical activity; LES mechanical activity gastric pressure; gastric electrical activity; gastric chemical activity; gastric temperature; gastric mechanical activity; patient intuition; vagal neural 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the obtained energy signal data of Starkebaum into an algorithm for guiding stimulation based on measured gastric parameters as taught by Sharma as a means to automate the evaluation of the gastric system into a standardized score, simplifying the tasks of the health caregiver.
Yet their combined efforts fail to teach calculating with a formula derived by linear regression, an activity score value.
However Hamilton teaches a medical device (Abstract) wherein a relationship between an input and an output may be determined via linear regression ([0093]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to develop the algorithm of Sharma by using linear regression as taught Hamilton as a standardized means to develop the algorithm of Sharma, where the algorithm can optimize input energy signal data of Starkebaum into a score to direct stimulation application. Furthermore, as Sharma has taught its algorithm can be configured to help guide stimulation, it would be obvious to apply the calculated score to a disease specific and treatment specific threshold value.
Yet their combined efforts fail to teach at least one sensor constructed and arranged to be placed externally of the body.
However Dunki-Jacobs teaches an EGG monitoring system (Abstract, [0099], [0100]) wherein an EGG monitor can be applied externally or internally to a system ([0100]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Dunki-Jacobs’s device applied externally as opposed to 
Regarding Claim 20, Starkebaum, Sharma, Hamilton, and Dunki Jacobs teach the system of claim 17, and Starkebaum further teaches wherein the at least one sensor is constructed and arranged to obtain at least one of a magnetic energy signal data, radiant energy signal data, or electrical energy signal data (See Claim 17 Rejection, electrical energy signal data).  
Regarding Claim 21, Starkebaum, Sharma, Hamilton, and Dunki Jacobs teach the system of claim 17, and Starkebaum further teaches wherein the at least one sensor includes electrodes (See Claim 17 Rejection, [0030]).

Claim(s) 1, 7, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkebaum in view of Sharma and further in view of Hamilton and further in view of Dunki Jacobs and further in view of Liang et al (US2011/0137105) (“Liang”) and further in view of Colliou et al (US 2004/0243211) (“Colliou”).
Regarding Claim 22, Starkebaum, Sharma, Hamilton, and Dunki Jacobs teach the system of claim 17, and Starkebaum further teaches a therapy delivery structure constructed and arranged to deliver energy in the form of electrical or magnetic energy as the particular therapy to the bodily tissue, to restore normal electrical or magnetic energy patterns to the bodily tissue and effect healing of the bodily tissue ([0072]-[0073] modulated stimulation parameters, and the return of tissue to a desired motility is considered to be a healing effect, [0069] “As a further alternative, if the physiological parameter indicates that stimulation has undesirably affected stomach motility, the electrical stimulation can be adjusted or terminated to restore normal motility. Hence, IMD 16 may be responsive to physiological parameters indicative of intake of food to initiate electrical stimulation, as well as physiological parameters 
Yet their combined efforts fail to teach 
delivering energy in the form of electrical or magnetic energy to the bodily tissue, without direct connection with the bodily tissue.
However Liang teaches a stimulating system (Abstract) and further teaches that magnetic field stimulation can be applied in a non-contact mode ([0004]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to understand that the electrical stimulation of Starkebaum can be fulfilled by a stimulation of an electromagnetic field as taught by Liang from the teachings of Colliou ([0015] magnetic field stimulation considered to fall under electrical stimulation, where it is understood to still be applied to treat gastric disorders). Furthermore, it would be obvious to provide this stimulation in a non-contact manner as taught by Liang as this provides greater patient convenience by not requiring the application of electrodes to their skin.

Regarding Claim 1, while Starkebaum teaches a method of predicting successful treatment of disorders of bodily tissue including tissue of bodily organs, bones, muscles, bodily joints or nerves having a specific electrical signal or generated electromagnetic field (Abstract, [0069] “Hence, in accordance with the embodiment of FIG. 7, IMD 16 also may operate in a closed loop mode, not only in response to food intake, but also in response to feedback indicative of the effectiveness of the electrical stimulation in achieving desired symptoms of gastroparesis.”), the method comprising the steps of: 
obtaining energy signal data from the bodily tissue of a patient including a specific electrical signal or electromagnetic field of the bodily tissue ([0030] electrode gather electrical signal); 

comparing, in the controller, the energy signal data to a disease specific and treatment specific threshold value being based on energy signal data including a specific electrical signal or electromagnetic field from the same bodily tissue of normal, disease free patients ([0073] activity scores values judged based on a normal range of 2.5 to 3.5 cycles per minute, with gastroparesis occurring at under 2.5 cycles per minute, judges if stimulation should be applied to return subject to normal range, present invention is applied for screening for specific diseases such as gastroparesis with a specific treatment such as electrical stimulation); and 
based on the comparison, determining a probability of success of a particular therapy in treating the bodily tissue ([0072]-[0073] if subject is not experiencing normal slow wave activity, the therapy is judged as not currently succeeding), 
wherein, if the comparison indicates a likelihood of success of the therapy, the method further includes: 
delivering energy in the form of electrical or magnetic energy to the bodily tissue as the particular therapy to restore normal electrical or magnetic energy patterns to the bodily tissue and effect healing of the bodily tissue ([0072]-[0073] modulated stimulation parameters, and the return of tissue to a desired motility is considered to be a healing effect, [0069] “As a further alternative, if the physiological parameter indicates that stimulation has undesirably affected stomach motility, the electrical stimulation can be adjusted or terminated to restore normal motility. Hence, IMD 16 may be responsive to physiological parameters indicative of intake of food to initiate electrical stimulation, as well as physiological parameters indicative of onset and status of symptoms to adjust the electrical stimulation parameters for optimum stimulation.”),

However Sharma teaches a gastric treatment system (Abstract, [0194]) wherein the system is treated by measuring parameters of the subject’s gastric system, inputting these parameters to output a score, and using the score to guide stimulation to achieve a desired bodily state ([0194] “In one embodiment, includes is a method of treating a patient with nocturnal GERD symptoms, the method comprising: (a) implanting the stimulation device in the patient to contact the patient LES; (b) applying electrical stimulation to the patient LES; (b) measuring one or more parameters selected from the group consisting of patient feed state including type of feed; patient position; patient activity; patient reflux profile; LES pressure; LES electrical activity; LES mechanical activity gastric pressure; gastric electrical activity; gastric chemical activity; gastric temperature; gastric mechanical activity; patient intuition; vagal neural activity; and, splanchnic neural activity; (c) inputting the collected data into an algorithm; and (d) applying electrical stimulation based upon a summary score calculated by said algorithm to maintain an average pressure of the LES above a pressure level…”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the obtained energy signal data of Starkebaum into an algorithm for guiding stimulation based on measured gastric parameters as taught by Sharma as a means to automate the evaluation of the gastric system into a standardized score, simplifying the tasks of the health caregiver.
Yet their combined efforts fail to teach calculating with a formula derived by linear regression, an activity score value.
However Hamilton teaches a medical device (Abstract) wherein a relationship between an input and an output may be determined via linear regression ([0093]).

Yet their combined efforts fail to teach obtaining, with a device located externally of the body, energy signal data from the bodily tissue.
However Dunki-Jacobs teaches an EGG monitoring system (Abstract, [0099], [0100]) wherein an EGG monitor can be applied externally or internally to a system ([0100]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Dunki-Jacobs’s device applied externally as opposed to the internal system of Starkebaum as a simple substitution of one form of monitoring for another to obtain predictable results.
Yet their combined efforts fail to teach 
delivering energy in the form of electrical or magnetic energy to the bodily tissue, without direct connection with the bodily tissue, as the particular therapy.
However Liang teaches a stimulating system (Abstract) and further teaches that magnetic field stimulation can be applied in a non-contact mode ([0004]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to understand that the electrical stimulation of Starkebaum can be fulfilled by a stimulation of an electromagnetic field as taught by Liang from the teachings of Colliou ([0015] magnetic field stimulation considered to fall under electrical stimulation, where it is understood to still be applied to treat gastric disorders). Furthermore, it would be obvious to 
Regarding Claim 7, Starkebaum, Sharma, Hamilton, Dunki Jacobs, Liang, and Colliou teach the method of claim 1, and Starkebaum further teaches wherein the step of delivering energy includes using a device to deliver the energy, the device including the controller (Fig. 2, system’s stimulator 235 controlled by controller / processor 32).  

Allowable Subject Matter
Claim(s) 3 and 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. Specifically, the prior art does not teach or fairly suggest an activity score value determined using the formula of Claim 3.
Claim 9, 11, and 13-16 are allowed.

Response to Arguments
Applicant’s amendments and arguments filed 11/18/2021 with respect to the claim objections have been fully considered and are persuasive. Therefore, the objection(s) have been withdrawn.  
Applicant’s argument filed 11/18/2021 with respect to the 35 USC 103 rejections of claims 1 and 17 have been fully considered, but are not persuasive. Applicant argues that Starkebaum’s stimulation electrodes are coupled to tissue and require attaching to a muscle wall to function. Examiner respectfully disagrees. The passages provided indicate to Examiner that an attachment of the electrode is required to maintain the stimulation application consistent. However this teaching would not be limited to internal stimulation electrodes. Further, Examiner believes Starkebaum also supports flexibility in placement as long the desired nerve is stimulated ([0031] “Experimental results have shown that stimulation electrodes 15 may be implanted at many locations within the stomach as it is believed that the electrical stimulation 
Applicant’s remaining amendments and arguments filed 11/18/2021 with respect to the 35 USC 103 rejections of claims 1 and 17 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Starkebaum, Sharma, Hamilton, Dunki Jacobs, Liang, and Colliou for claim 1 and Starkebaum, Sharma, Hamilton, and Dunki Jacobs for claim 17.
Correspondingly, dependent claims 7 and 20-22 remain rejected in view of their dependency on rejected independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791